Citation Nr: 1610084	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  15-06 616	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating greater than 30 percent from July 1, 1996, to February 10, 2003, for coronary artery disease, status-post myocardial infarction, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1969, including in combat in the Republic of Vietnam.  He died in October 2007.  The Appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted, in pertinent part, the Veteran's claim of service connection for coronary artery disease, status-post myocardial infarction, assigning a 100 percent rating effective April 17, 1996, and a 30 percent rating effective June 14, 1996, for accrued benefits purposes.  This decision was issued to the Appellant in April 2012.  The RO noted in the April 2012 rating decision cover letter that the Appellant was a recognized class member entitled to receive accrued benefits on behalf of her father (the Veteran) under the Nehmer litigation.  See generally Nehmer v. Veterans' Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002).  The Appellant disagreed with this decision in April 2013.

In an August 2014 rating decision, the RO in Buffalo, New York, assigned a 100 percent rating effective April 17, 1996, a 30 percent rating effective July 1, 1996, and a 100 percent rating effective February 11, 2003, for the Veteran's service-connected coronary artery disease, status-post myocardial infarction, for accrued benefits purposes.  The Appellant disagreed with this decision in October 2014.  She perfected a timely appeal in February 2015.

Because the Appellant is a recognized class member under the Nehmer litigation, and after reviewing the record evidence, the Board has recharacterized the issue on appeal as stated on the title page of this decision.  And, because the Appellant currently lives within the jurisdiction of the RO in Buffalo, New York, that facility retains jurisdiction in this appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The record evidence shows that, between July 1, 1996, and February 10, 2003, the Veteran's service-connected coronary artery disease, status-post myocardial infarction, is manifested by, at worst, intermittent chest pain and atrial fibrillation on echocardiogram.


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent from July 1, 1996, to February 10, 2003, for coronary artery disease, status-post myocardial infarction, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.1000, 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7005-7006 (effective before January 23, 1998); 38 C.F.R. § 4.104, DC 7005-7006 (effective January 23, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Appellant's higher initial rating claim for coronary artery disease, status-post myocardial infarction, for accrued benefits purposes, is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In February 2011, VA notified the Appellant of the information and evidence needed to substantiate and complete the service connection claim for coronary artery disease, status-post myocardial infarction, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Appellant's higher initial rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Appellant has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Appellant on the issue of service connection for coronary artery disease, status-post myocardial infarction, for accrued benefits purposes, and because the Appellant was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Appellant in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording her the opportunity to give testimony before the AOJ and the Board although she declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Appellant has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Appellant also does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits during his lifetime such that a remand to obtain his SSA records is required.

Prior to his death, the Veteran also was provided with VA examinations which addressed the nature and severity of his service-connected coronary artery disease, status-post myocardial infarction.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  The Appellant contends that she is entitled to a higher initial rating for service-connected coronary artery disease, status-post myocardial infarction between July 1, 1996, and February 10, 2003, for accrued benefits purposes, because this disability was completely disabling in the years leading to the Veteran's death.  The Appellant asserts that she is a nurse.  Although she is competent to discuss the severity of the Veteran's service-connected coronary artery disease, status-post myocardial infarction, between July 1, 1996, and February 10, 2003, as a result of her medical training as a nurse, the Board concludes that her assertions that her father (the Veteran) experienced worsening disability due to this service-connected disability during this time period are not supported by the objective medical evidence of record which demonstrates instead that this disability improved during this time period.  Because the record evidence does not support the Appellant's assertions that the Veteran's service-connected coronary artery disease, status-post myocardial infarction, was more disabling than evaluated between July 1, 1996, and February 10, 2003, these assertions are entitled to little probative value.  Similarly, the Board is not obligated to obtain another opinion concerning the alleged worsening of the Veteran's service-connected coronary artery disease, status-post myocardial infarction, between July 1, 1996, and February 10, 2003, on the basis of the Appellant's unsupported allegations.  The Board also finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Appellant and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating Claim Between July 1, 1996, and February 10, 2003

The Appellant contends that the Veteran is entitled to an initial rating greater than 30 percent between July 1, 1996, and February 10, 2003, for his service-connected coronary artery disease, status-post myocardial infarction.  She specifically contends that this disability was completely disabling from the Veteran's initial hospitalization and treatment for coronary artery disease in 1996-1997 until his death approximately a decade later.

Laws and Regulations

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  The Veteran died in October 2007.  

As the RO noted in the April 2012 rating decision cover letter, a special review of the Veteran's claims file pursuant to the Nehmer litigation indicated that, during his lifetime, he met the applicable criteria which entitled the Appellant to receive accrued benefits based on VA disability compensation claims which the Veteran had filed during his lifetime.  The RO noted specifically in April 2012 that the Veteran had filed a claim of service connection for coronary artery disease during his lifetime.  A detailed review of the Veteran's claims file shows that the RO granted a claim of entitlement to non-service-connected disability pension benefits in a September 1996 rating decision and incorporated findings in that rating decision concerning a recent heart attack experienced by the Veteran as support for granting his non-service-connected disability pension claim.  Although a copy of the Veteran's non-service-connected disability pension benefits claim (which he apparently filed in April 1996) is not associated with his claims file, it appears that the RO considered this claim (adjudicated in September 1996) as placing the Veteran within the boundaries of the Nehmer litigation.  Having reviewed the record evidence, the Board concludes that there was a timely filed accrued benefits claim constructively of record in the claims file within one year of the Veteran's death.

The Board notes that, since the time of the Veteran's death, the Appellant has submitted additional evidence in support of her accrued benefits claim.  The Board observes that adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a); see Ralston v. West, 13 Vet. App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).  Accordingly, the Board finds that none of the evidence submitted by the Appellant since the Veteran's death can be considered in evaluating the Appellant's accrued benefits claim.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran, during his lifetime, as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization during the Veteran's lifetime or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran's service-connected coronary artery disease, status-post myocardial infarction, is evaluated as 100 percent disabling effective April 17, 1996, 30 percent disabling effective July 1, 1996, and as 100 percent disabling effective February 11, 2003, by analogy to 38 C.F.R. § 4.104, DC 7005-7006 (arteriosclerotic heart disease (coronary artery disease)-myocardial infarction).  See 38 C.F.R. § 4.104, DC 7005-7006 (2015).  The Board notes in this regard that the rating criteria for evaluating myocardial infarctions was changed during the time period at issue in this appeal.  Under the former rating criteria, effective prior to January 23, 1998, DC 7006 (myocardium, infarction of, due to thrombosis or embolism) provided that it was to be rated as arteriosclerotic heart disease under DC 7005.  Under the former DC 7005, a minimum 30 percent rating was assigned for arteriosclerotic heart disease following typical coronary occlusion or thrombosis or with a history of substantiated anginal attack, ordinary manual labor feasible.  A higher 60 percent rating was assigned for arteriosclerotic heart disease following typical history of acute coronary occlusion or thrombosis or with history of substantiated repeated anginal attacks, more than light manual labor not feasible.  A 100 percent rating was assigned during and for 6 months following acute illness from coronary occlusion or thrombosis with circulatory shock, etc.  A 100 percent rating also was assigned under the former DC 7005 after 6 months with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded.  See 38 C.F.R. § 4.104, DCs 7005, 7006 (effective prior to January 23, 1998).

Under the revised rating criteria, effective January 23, 1998, a 30 percent rating is assigned under DC 7006 for myocardial infarction with workload of greater than 5 METs (metabolic equivalents) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram (EKG), or x-ray.  A higher 60 percent rating is assigned for myocardial infarction with more than 1 episode of acute congestive heart failure in the past year or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A maximum 100 percent rating is assigned for chronic congestive heart failure or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, DC 7006 (2015).

If the revised criteria (effective from January 23, 1998) are favorable to the Veteran, then such criteria can be applied only for the period from and after the effective date of the regulatory change.  The Veteran gets the benefit of having the former criteria (in effect prior to January 23, 1998) applied for the period prior and after the change was made, however.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); see also DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 30 percent from July 1, 1996, to February 10, 2003, for coronary artery disease, status-post myocardial infarction, for accrued benefits purposes.  The Appellant contends that the Veteran's service-connected coronary artery disease, status-post myocardial infarction ("coronary artery disease"), was more disabling than initially evaluated during this time period, entitling her to additional accrued benefits.  The record evidence physically or constructively on file at the time of the Veteran's death does not support the Appellant's assertions regarding an objective worsening of the symptomatology attributable to the Veteran's service-connected coronary artery disease between July 1, 1996, and February 10, 2003.  The Board notes initially that, because a 100 percent schedular rating was in effect for the Veteran's service-connected coronary artery disease before July 1, 1996, and after February 10, 2003, a higher initial rating is not warranted for this disability, for accrued benefits purposes, except for the time period at issue in this appeal.  The record evidence physically or constructively on file at the time of the Veteran's death shows that, between July 1, 1996, and February 10, 2003, his service-connected coronary artery disease is manifested by, at worst, complaints of intermittent chest pain and atrial fibrillation on echocardiogram (EKG).  For example, on VA outpatient treatment on October 23, 1996, the Veteran had no specific complaints.  Physical examination showed normal heart sounds and he was "still in [atrial fibrillation]."  The Veteran was stable.

On February 12, 1997, the Veteran complained of increased shortness of breath on effort.  He denied any paroxysmal nocturnal dyspnea or chest pain.  Physical examination showed normal heart sounds without murmur.  The VA clinician stated that the Veteran was stable clinically.

VA thallium cardiac stress test in April 1997 showed "a defect in the contiguous portions of the inferior and lateral walls at stress, which shows partial fill in at rest.  This connotes a combination of fixed scar and reversible ischemia in the inferolateral myocardium, and correlates nicely with the [echocardiogram] data."

On VA outpatient treatment in June 1997, the Veteran denied experiencing any chest pain.  Physical examination showed carotids without bruits and normal heart sounds.  An EKG showed atrial fibrillation and an old inferoapical myocardial infarction.  

VA chest x-ray in July 1997 showed an unremarkable cardiac silhouette.  VA EKG in July 1997 showed sinus bradycardia, left atrial enlargement, and an old inferior infarct.

On VA outpatient treatment on October 6, 1997, no relevant complaints were noted.  The Veteran denied experiencing any chest pain.  A history of atrial fibrillation and 3-vessel coronary artery disease was noted.  The assessment included stable coronary artery disease.

In December 2002, the Veteran's complaints included episodes of weakness and tingling involving his upper and lower extremities.  He reported experiencing 2-3 of these episodes in the previous 12 months.  He also reported being told that these episodes were transient ischemic attacks.  He denied experiencing any chest pain, dyspnea, orthopnea, paroxysmal nocturnal dyspnea, heart palpitations, or dizziness.  He was on a cardiac diet and compliant with his medications.  A history of coronary artery disease and atrial fibrillation was noted.  Physical examination showed no jugular venous distention, carotids without bruits, and normal heart sounds without murmurs, rubs, or gallops.  The assessment included atrial fibrillation, heart rate controlled, and stable coronary artery disease.

The record evidence physically or constructively on file at the time of the Veteran's death does not show that the Veteran's service-connected coronary artery disease is manifested by a history of acute coronary occlusion or thrombosis or with a history of substantiated repeated anginal attacks with more than light manual labor not feasible or chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded (i.e., a 60 or 100 percent rating under the former DC 7005) such that an initial rating greater than 30 percent is warranted between July 1, 1996, and February 10, 2003, under the former rating criteria for evaluating heart disease.  See 38 C.F.R. § 4.104, DCs 7005, 7006 (effective prior to January 23, 1998).  The Board observes here that, per the former rating criteria, the Veteran was in receipt of a 100 percent rating for his service-connected coronary artery disease for 6 months following his myocardial infarction in December 1995.  Id.  The Board also observes that the RO apparently assigned a 30 percent rating effective July 1, 1996, after the end of this 6-month period following the Veteran's myocardial infarction and based on VA outpatient treatment records and examination reports demonstrating improvement in his cardiac symptoms.  The record evidence physically or constructively on file at the time of the Veteran's death also does not show that his service-connected coronary artery disease is manifested by more than 1 episode of congestive heart failure or a workload of 5 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 50 percent or less (i.e., a 60 or 100 percent rating under the revised DC 7006) such that an initial rating greater than 30 percent is between July 1, 1996, and February 10, 2003, under the revised rating criteria for evaluating heart disease.  See 38 C.F.R. § 4.104, DCs 7005, 7006 (effective January 23, 1998).  The Board finds it highly significant that the Veteran's coronary artery disease was found to be stable clinically on repeated outpatient treatment conducted between July 1, 1996, and February 10, 2003.  The Board also finds it highly significant that the Veteran himself reported to multiple treating VA clinicians during this time period that he was not experiencing chest pain.  

Neither the Veteran, during his lifetime, nor the Appellant, after the Veteran's death, has identified or submitted any evidence, to include a medical nexus, dated prior to his death which supports assigning a higher initial rating for coronary artery disease between July 1, 1996, and February 10, 2003, for accrued benefits purposes.  In summary, the Board finds that the criteria for an initial rating greater than 30 percent for coronary artery disease, status-post myocardial infarction, for accrued benefits purposes, have not been met.

Extraschedular

The Board must consider whether the Appellant is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected coronary artery disease, status-post myocardial infarction, for accrued benefits purposes.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for his service-connected coronary artery disease, status-post myocardial infarction, are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of this service-connected disability during the Veteran's lifetime under the former and revised rating criteria (as discussed above).  This is especially true because the 100 percent ratings assigned from April 17, 1996, to July 1, 1996, and effective from February 11, 2003, until the Veteran's date of death for his service-connected coronary artery disease, status-post myocardial infarction, contemplate total cardiac disability.  This is also true because the 30 percent rating assigned for the Veteran's coronary artery disease, status-post myocardial infarction, from July 1, 1996, to February 11, 2003, contemplates moderate cardiac disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran has been retired throughout the appeal period.  Except for his hospitalization following a myocardial infarction in December 1995, the Veteran otherwise was not hospitalized for treatment of his service-connected coronary artery disease, status-post myocardial infarction, during the appeal period, including between July 1, 1996, and February 11, 2003, when a 30 percent rating was in effect for this disability.  Finally, as noted elsewhere, the symptomatology experienced by the Veteran during his lifetime as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating under Johnson, for accrued benefits purposes.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), for accrued benefits purposes, are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating greater than 30 percent from July 1, 1996, to February 10, 2003, for coronary artery disease, status-post myocardial infarction, for accrued benefits purposes, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


